                    Social Security Administration

 ~*,,   D1~IJr_~?
 RYAN WRIGHT                                                                   Date: June 15, 2020
 112 NEWFIELD DR                                                               BNC: 20B1745E73022
 ROCHESTER NY 14616-3044                                                       REF: A ,C2
 You asked us for information from your record. The information that you requested is shown below. If you want anyone
 else to have this information, you may send them this letter.

 Information About Current Social Security Benefits

 Beginning December2019, the full monthly Social Security benefit before any deductions is $741.30.
 We deduct $144.60 for medical insurance premiums each month.
 The regular monthly Social Security payment is $596.00.
 (We must round down to the whole dollar.)
Social Security benefits for a given month are paid the following month. (For example, Social Security benefits for
March are paid in April.)
Your Social Security benefits are paid on or about the third of each month.


Information About Past Social Security Benefits

From December 2018 to November 2019, the full monthly Social Security benefit before any deductions was $729.70.
We deducted $135.50 for medical insurance premiums each month.
The regular monthly Social Security payment was $593.00.
(We must round down to the whole dollar.)

Type of Social Security Benefit Information

You are entitI~d to monthly disability benefits.

luformation About Current Social Security Benefits

Beginning December 2019, the full monthly Social Security benefit before any deductions is $196.50.
We deduct $0.00 for medical insurance premiums each month.
The regular monthly Social Security payment is $196.00.
(We must round down to the whole dollar.)
Social Security benefits for a given month are paid the following month. (For example, Social Security benefits for
March are paid in April.)
Your Social Security benefits are paid on or about the third of each month.


Information About Past Social Security Benefits

From December 2018 to November 2019, the full monthly Social Security benefitbefore any deductions was $193.40.
We deducted $0.00 for medical insurance premiums each month.
The regular monthly Social Security payment was $193.00.
(We must round down to the whole dollar.)

Type of Social Security Benefit Information

You are entitled to monthly benefits as a disabled dependent of the wage earner.

Information About Supplemental Security Income Payments

Beginning February 2020, the current Supplemental Security Income payment is $0.00.
This payment amount may change from month to month if income or living situation changes.

Supplemental Security Income Payments are paid the month they are due. (For example, Supplemental Security Income
Payments for March are paid in March.)

Payments were suspended beginning April 2020.

Type of Supplemental Security Income Payment Information

You are entitled to monthly payments as a disabled individual

Date of Birth Information

The date of birth shown on our records is June 05, 1992.

Medicare Information

You are entitled to hospital insurance under Medicare beginning October 2015.
You are entitled to medical insurance under Medicare beginning October 2015.
Your Medicare number is I EY7-CM0-RR4 1. You may use this number to get medical services while waiting for your
Medicare card.
If you have any questions, please log onto http://Medicare.gov, or call 1-800-MEDICARE (1-800-633-4227).

Suspect Social Security Fraud?

Please visit http://oig.ssa.gov/r or call the Inspector General’s Fraud 1-lotline at 1-800-269-0271 (TTY 1-866-501-2101).

If You Have Questions

We invite you to visit our web site at www.socialsecurily.gov on the Internet to find general information about Social
Security. If you have any specific questions, you may call us toll-free at 1-800-772-1213, or call your local office at
866-331-2204. We can answer most questions over the phone. If you are deaf or hard of hearing, you may call our TTY
number, 1-800-325-0778. You can also write or visit any Social Security office. The office that serves your area is
located at:

                                     SOCIAL SECURITY
                                     2ND FLOOR
                                     4050W RIDGE RD
                                     ROCHESTER, NY 14626

If you do call or visit an office, please have this letter with you. It will help us answer your questions. Also, if you plan
to visit an office, you may call ahead to make an appointment. This will help us serve you more quickly when you
arrive at the office.
Seciat   s~u~
